120 Ga. App. 465 (1969)
170 S.E.2d 767
GRESHAM
v.
THE STATE (two cases).
44739, 44740.
Court of Appeals of Georgia.
Argued September 12, 1969.
Decided September 23, 1969.
Rehearing Denied October 15, 1969.
Larry Cohran, for appellant.
Edward E. McGarity, District Attorney, Charles J. Driebe, for appellee.
PANNELL, Judge.
The appeals in these cases must be dismissed for the following reasons.
(a) The notices of appeal were filed on the first day of February, 1969, and the transcripts of the proceedings were filed on July 7, 1969. There was no order extending the time for the filing of the transcripts; accordingly, under the decisions of the Supreme Court in Fahrig v. Garrett, 224 Ga. 817 (165 SE2d 126) and Hardy v. D. G. Machinery &c. Co., 224 Ga. 818 (165 SE2d 127), we have no jurisdiction of the appeals.
(b) The enumerations of errors were not filed within twenty days (formerly ten days) after the filing of the records in this court, and no extension of time or providential cause being shown preventing a timely filing, the appeals are subject *466 to dismissal for these reasons. Thomas v. State, 118 Ga. App. 748 (165 SE2d 477).
Appeals dismissed. Deen and Quillian, JJ., concur.